RESOLUCIÓN.
Pon cuanto, la parte apelada ba presentado en esta corte-una moción para corregir los autos, en la cual solicita la eliminación de ciertas constancias incluidas en la exposición del caso presentada a los efectos de esta apelación y aprobada por la corte sentenciadora, y solicita además que en el caso de que se le niegue dicha eliminación, se una a los autos una certificación que acompaña relativa a la pendencia en la corte sentenciadora de otro pleito distinto entre estas mismas par-tes, acerca de la nulidad ele un testamento.
PoR cuanto, esta corte no puede añadir a los autos radi-cados en ella a los efectos de una apelación una certificación expedida por el secretario de una corte inferior referente a constancias de otro pleito distinto del que es objeto del recurso pendiente ante este tribunal y que no se demuestra que forman parte del record de la corte inferior en este caso.
Por cuanto la regla 55 del Eeglamento de esta corte es aplicable a los casos en que se trata de corregir un error, o suplir una omisión en la transcripción de autos, pero no puede servir de base para que este tribunal revise, por medio de una moción para corregir los autos, la aprobación impartida por la corte sentenciadora a una exposición de hechos.
Por tanto, vista la doctrina sentada en el caso de Orama et al. v. Oyanguren, resuelto en marzo 26, 1913, (pág. 310), y teniendo en cuenta que puede discutirse en el acto de la vista de este caso la cuestión de si el testamento cerrado inserto en la exposición del caso aprobada por el tribunal sentenciador puede ser tomado o nó en consideración por este tribunal al resolver el presente recurso, se deniega la moción presen-tada por la parte apelada el 10 de diciembre corriente, y celé-brese la vista de este caso, señalada para el día de mañana.

Denegada la moción.

*1148Jueces concurrentes: Sres. Asociados "Wolf, del Toro y Aldrey.
Los Jueces Sres. Presidente Hernández y Asociado Mac-Leary no tomaron parte en la resolución de esta moción.